Case: 19-60820     Document: 00515645439         Page: 1     Date Filed: 11/19/2020




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                    November 19, 2020
                                  No. 19-60820
                                                                       Lyle W. Cayce
                                                                            Clerk
   Jermaine Alexander Ramsey,

                                                           Plaintiff—Appellant,

                                       versus

   Management Training & Corporation, MTC; Warden
   Patricia Doty; Deputy Warden Harold Taylor; Hunter
   Williamson, Chief Medical Personnel,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                    for the Northern District of Mississippi
                            USDC No. 4:18-CV-178


   Before Dennis, Southwick, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Jermaine Alexander Ramsey, Mississippi prisoner # 108263, moves
   for leave to proceed in forma pauperis (IFP) on appeal from the summary
   judgment dismissal of his 42 U.S.C. § 1983 suit wherein he sought damages



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-60820      Document: 00515645439           Page: 2    Date Filed: 11/19/2020




                                     No. 19-60820


   against the private operator, warden, deputy warden, and chief medical
   officer of the Marshall County Correctional Facility based on alleged
   deliberate indifference to his serious medical needs and retaliation. By
   moving to proceed IFP, Ramsey challenges the district court’s certification
   pursuant to 28 U.S.C. § 1915(a)(3) and Federal Rule of Appellate Procedure
   24(a)(3) that his appeal is not taken in good faith. See Baugh v. Taylor, 117
F.3d 197, 202 (5th Cir. 1997). The inquiry into whether an appeal is taken in
   good faith “is limited to whether the appeal involves legal points arguable on
   their merits (and therefore not frivolous).” Howard v. King, 707 F.2d 215,
   220 (5th Cir. 1983) (internal quotation marks and citations omitted).
          In his brief before this court, Ramsey presents only conclusional
   assertions that the defendants denied or delayed access to medical care and
   failed to provide adequate staffing. He offers no argument addressing the
   individual defendants’ personal involvement in his alleged injuries or the
   magistrate judge’s conclusion that he failed to satisfy the deliberate
   indifference standard. By failing to identify any error in the magistrate
   judge’s reasoning as to his deliberate indifference claims, Ramsey has
   abandoned the claims on appeal. See Yohey v. Collins, 985 F.2d 222, 224-25
   (5th Cir. 1993); Brinkmann v. Dallas Cty. Deputy Sheriff Abner, 813 F.2d 744,
   748 (5th Cir. 1987).
          Turning to the claim of retaliation against the warden and deputy
   warden, Ramsey contends that summary judgment was improper because he
   established that the defendants intended to retaliate against him for filing
   grievances. In the district court, however, Ramsey claimed that he was
   retaliated for a prior lawsuit against Management Training & Corporation
   (MTC), which concerned an incident at another facility it operated in
   Mississippi. We do not consider new facts or theories for relief raised for the
   first time on appeal. See Leverette v. Louisville Ladder Co., 183 F.3d 339, 342
   (5th Cir. 1999); Theriot v. Parish of Jefferson, 185 F.3d 477, 491 n.26 (5th Cir.



                                          2
Case: 19-60820       Document: 00515645439          Page: 3     Date Filed: 11/19/2020




                                     No. 19-60820


   1999). Moreover, Ramsey does not identify any error in the magistrate
   judge’s reasons for rejecting his retaliation claim.
            In his brief, Ramsey also argues that he should be allowed to proceed
   on his equal protection claim because he was treated differently from
   similarly situated persons. We do not consider this claim, which was not
   presented in the district court. See Leverette, 183 F.3d at 342.
            Finally, Ramsey argues that the magistrate judge abused his discretion
   in denying Ramsey’s request for discovery concerning MTC’s “corporate
   policy and/or custom of ‘code of silence.’” Because Ramsey relies on vague
   assertions regarding the need for additional discovery, he has failed to show
   that the magistrate judge abused his discretion in denying the discovery
   motion. See Int’l Shortstop, Inc. v. Rally’s, Inc., 939 F.2d 1257, 1267 (5th Cir.
   1991).
            This appeal lacks arguable merit and is, therefore, frivolous. See
   Howard, 707 F.2d at 220. Ramsey’s motion to proceed IFP is DENIED,
   and we DISMISS his appeal as frivolous. See Baugh, 117 F.3d at 202 n.24;
   5th Cir. R. 42.2. Ramsey’s motion for the appointment of counsel is also
   DENIED as this case does not present exceptional circumstances
   warranting the appointment of counsel. See Cooper v. Sheriff, Lubbock Cty.,
   Tex., 929 F.2d 1078, 1084 (5th Cir. 1991). Additionally, his petition for
   discretion, which relies upon appellate rules that either do not afford him the
   relief requested or are inapposite to the appeal at hand, is DENIED.
            The dismissal of this appeal as frivolous counts as a strike under
   § 1915(g). See Adepegba v. Hammons, 103 F.3d 383, 388 (5th Cir. 1996),
   abrogated in part on other grounds by Coleman v. Tollefson, 135 S. Ct. 1759, 1762-
   63 (2015). Ramsey is WARNED that if he accumulates two additional
   strikes, he may not proceed IFP in any civil action or appeal while he is




                                           3
Case: 19-60820     Document: 00515645439           Page: 4   Date Filed: 11/19/2020




                                    No. 19-60820


   incarcerated or detained in any facility unless he is in imminent danger of
   serious physical injury. See § 1915(g).




                                         4